Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Final office is a response to the papers filed on 09/28/2022.
Claims 1-21 are pending.



Response to Arguments
Applicant's arguments file on 09/28/2022 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8-10, 12, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeng et al. (Patent No. 10,325,218 B1).

Regarding claims 1, 8, and 15, Zeng discloses:

method for predicting electronic structural information of a molecule (see col. 2-col. 3, line 59, he quantum processor unit 106 can be configured to execute quantum processes...., estimate quantum phases, or other types of computational tasks...), the method comprising: 
generating quantum simulation results for the molecule based on a quantum simulation of an electronic structure of the molecule (see Fig. 1A-1B and 2, see col. 7-coil.8, lines 40, a quantum simulation benchmark (e.g., for a quantum chemical system or other quantum system), ground states (or ground state energies) for molecular structures, or other types of training data....), wherein the quantum simulation of the electronic structure of the molecule is performed with one or more quantum processing units (QPUs) utilizing qubits (see Fig. 1A-1B and 2, see col. 3, line 6-17, The example quantum processor unit 106 may include qubit devices or other components that are used to store and process quantum information. For example, each qubit device may....);
 creating an input vector comprising data field values derived from the quantum simulation results for the molecule (see Fig. 1A-1B and 2, see col. 7-coil.8, lines 40, a quantum simulation benchmark (e.g., for a quantum chemical system or other quantum system), ground states (or ground state energies) for molecular structures, or other types of training data....), and 
applying an electronic structural information prediction model to generate, based at least in part on the input vector, predicted electronic structural information for the molecule (see Fig. 1A-1B and 2, see col.7, lines 13-col. 10, line 40, his algorithm can be applied to quantum simulations, where the matrix H is an electronic structure Hamiltonian...., see col. 4, lines 31-53, the target outputs S can be estimates of the ideal or target outputs for each of the inputs I. The construction process 110 also operates based on a quantum process data set...).


Regarding claims 2, 9, and 16, Zeng discloses:
wherein the quantum simulation comprises: one or more of: molecular properties of the molecules, atomic properties of atoms present in the molecule, presence indications of atoms in the molecule, numbers of types of atoms present in the molecule, one or more bond lengths, and/or quantum simulation energies (see col. 4, line 53-61, properties of the quantum logic circuit(s), quantum logic gate(s), control sequences or other operations that execute the quantum process...).


Regarding claims 3, 10, and 17, Zeng discloses:
wherein a second electronic structural information prediction model is applied to generate, based at least in part on the quantum simulation results and the predicted electronic structural information generated by the electronic structural information prediction model for the molecule, second electronic structural information for the molecule (see col. 13, lines 1-46, A second, different set of values can be assigned to the set of variable parameters based on the evaluation of the objective function, where the second set of values includes the second value assigned to the first variable parameter....).

Regarding claims 5, 12, and 19, Zeng discloses:
wherein the electronic structural information prediction model is trained by training data in a model training phase; wherein the training data is derived at least in part from quantum simulation results for one or more molecules based on quantum simulation of electronic structure of the one or more molecule; wherein the training data is further derived at least in part from classically determined electronic structural information for the one or more molecules generated by one or more classical computers; wherein differences derived from the quantum simulation results for the one or more molecules in the training data and the classically determined electronic structural information are used to optimize the electronic structural information prediction model (see see Fig. 1A-1B and 2,, spec, ... the quantum process F.sub.α can be trained to produce the desired input-output mapping. In some cases, a quantum process can be optimized under the objective function for the training data set and possibly other constraints. ...,  one or more operations in the process 150 can be performed by a classical machine, a quantum machine or a combination of classical and quantum computer systems....., a QVE algorithm can be validated, for example, by comparing the results of its calculation with laboratory measurements of molecular ground state energies or with accurate classical simulation results.....).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-7, 11, 13-14, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (Patent No. 10,325,218 B1) further in view of Dean et al. (Pub. No. 2020/0058376 A1).

Regarding claims 4, 11, and 18, Zeng fails to disclose:
wherein the electronic structural information prediction model is implemented with an artificial neural network representing a multi- layer perceptron.
Thus, Dean discloses:
wherein the electronic structural information prediction model is implemented with an artificial neural network representing a multi- layer perceptron (see par [0285], a 2-layered deep neural network was used ..., [0308], Multi-task Neural Networks for QSAR Predictions....).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a quantum process for execution by a quantum processor of Zeng to include an artificial neural network representing a multi- layer perceptron in order to particularly in the form known as deep neural networks (see Dean par [0308]).

Regarding claims 6, 13, and 20, Dean discloses:
wherein the predicted electronic structural information for the molecule at least includes predicted full configuration interaction energies for the molecule (see par [0218], Examples of molecular properties include: molecular weight, density, electronic structure information (such as electron orbital energies), associated optical properties, solubility parameters...).

Regarding claims 7, 14, and 21, Dean discloses:
wherein the quantum simulation of electronic structure of the molecule is carried out with a quantum annealing process implemented by the one or more QPUs (see par [0235], this hybrid approach is particularly applicable to materials that comprise one or more precursor materials that undergo one or more chemical or physical processing steps (e.g., annealing, curing) to produce the final material....).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851